Citation Nr: 0519348	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-17 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the cervical spine.  

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Charles W. Schiesser, Esq.  


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

An April 2004 Board determination remanded the issues of 
entitlement to an increased evaluation for a cervical spine 
disability, and entitlement to service connection for 
pseudofolliculitis barbae, right and left shoulder 
disabilities, and right and left knee disabilities.  After 
further evidentiary development, in February 2005 the RO 
granted service connection for right knee degenerative joint 
disease and assigned a 10 percent disability evaluation, left 
knee degenerative joint disease and assigned a 10 percent 
disability evaluation, and pseudofolliculitis barbae with a 0 
percent evaluation from October 25, 2001, and a 30 percent 
evaluation from August 20, 2002.  

As such, the only remaining issues on appeal concern an 
increased rating for a cervical spine disability, and 
entitlement to service connection for left and right shoulder 
disabilities.  Remand directives have been completed, and the 
claims are ready for decision.  



FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disability 
does not manifest with severe limitation of motion (even 
considering functional limitation due to pain), forward 
flexion of 15 degrees of less, or favorable or unfavorable 
ankylosis of the entire cervical spine.

2.  The veteran's service medical records contain notations 
concerning the veteran's chronic left shoulder problem, and a 
current physical examination found pain upon abduction 
related to a service-connected cervical spine disability.

3.  The veteran's service medical records contain notations 
concerning the veteran's chronic right shoulder, and a 
current physical examination found pain upon abduction 
related to a service-connected cervical spine disability.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.6, 4.71a, Diagnostic Codes 
5290, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237-
5242 (2004).

2.  Applying the benefit of the doubt doctrine, a left 
shoulder disability was caused by the veteran's service-
connected cervical spine disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

3.  Applying the benefit of the doubt doctrine, a right 
shoulder disability was caused by the veteran's service-
connected cervical spine disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains a May 2002 letter, and a May 2003 
statement of the case (SOC), that informed the veteran of 
which portion of information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The May 2003 SOC particularly 
demonstrated the information and evidence needed to 
substantiate and complete the claim for an increased rating, 
and the April 2004 Board remand provided crucial information 
that medical evidence was necessary to support the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Though the veteran was 
not supplied with VCAA notification prior to the rating 
decision on appeal, the RO supplied the veteran with 
subsequent and sufficient notification via the determinations 
and letters mentioned above.  See also Mayfield v. Nicholson, 
No. 02-1077, (U.S. Vet. App. April 14, 2005), holding that 
any timing error can be cured when VA employs "proper 
subsequent process."  Mayfield, No. 02-1077, slip op. at 32 
(quoting Pelegrini, 18 Vet. App. at 122-24).  Moreover, the 
veteran was generally advised to submit any additional 
evidence that pertained to the matter.  Pelegrini, 18 Vet. 
App. at 121.  Finally, it is noted that the RO appropriately 
provided notice of all of the recent changes concerning the 
rating criteria for diseases of the spine in a February 2005 
supplemental statement of the case.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained sufficient VA examination reports 
from July 2002 and December 2004, VA Central Texas Health 
Care System medical reports from March 2002 through January 
2005, and private records from Dr. Andreo dated July 2003 to 
February 2004.  



For all of the foregoing reasons, VA fulfilled its duties to 
the veteran.  


Cervical Spine

Facts

With an October 2001 claim for an increased rating, the 
veteran submitted evidence of an April 1992 Brackenridge 
Hospital admission for his neck.  The assessment was left C5 
radiculopathy, acute, secondary to C4-5 herniated nucleus 
pulposus.  The veteran also had significant spondylosis at 
C5-6 and C6-7, which were of uncertain clinical significance 
at that time.  The plan of treatment was an anterior cervical 
diskectomy C4-5.  

At a July 2002 VA examination, the veteran complained of 
residual pain and stiffness with painful range of motion of 
the cervical spine.  The examiner noted that the veteran had 
had a diskectomy followed by fusion of the cervical spine in 
April 1990.  The veteran took 800 mg Motrin 1 tablet 3 times 
day.  The veteran stated that he had severe pain 4 to 5 times 
per year, lasting for 1 to 2 days, and an alleviating factor 
was muscle relaxants.  The veteran had significant limitation 
of motion, with moderate functional impairment during a 
flare-up.  

Objective findings indicated range of motion of the cervical 
spine as follows:  Forward flexion 0 to 40 degrees; extension 
backwards 0 to 40 degrees; lateral flexion 0 to 35 degrees to 
the right and 0 to 30 degrees to the left; rotation 0 to 60 
degrees to the right and 0 to 50 degrees to the left.  The 
veteran's spine was painful on the extremes of rotation and 
lateral flexion.  The examiner noted that there was no 
additional limitation noted with repetition of movement 
during the physical examination related to pain, fatigue, 
incoordination, weakness, and lack of endurance.  The veteran 
had tenderness of the right paracervical muscles at the C1-C2 
level.  The veteran did not have any neurological 
abnormalities.  

In terms of diagnostic and clinical tests, the examiner 
referred to an x-ray of the cervical spine of degenerative 
disc disease at C5-C6 and C6-C7 with possible radiculopathy, 
and surgical bone fusion of C4 and C5.  The veteran was 
diagnosed as having degenerative joint disease with 
degenerative disk disease, cervical spine, status post fusion 
C4-5, with residuals.  

A December 2004 VA examination noted the veteran's subjective 
complaints of pain at the base of the nape of the neck, on 
and off, worsened by cold weather, and prolonged by still 
positions and overhead activities.  The veteran further 
described that the pain was an ache at the base of the neck 
radiating to both trapezius muscles.  The intensity of the 
pain was about 6-7 out of 10, in cold weather 7-8.  Pain 
gradually decreases with stopping of the precipitating 
activity.  The veteran took Ibuprofen with Tylenol with good 
response.  The veteran further explained that after keeping 
the spine still (like driving for a longtime), he had 
discomfort at one end of rotation, usually accompanied by a 
crackling sound and some stiffness.  The examiner noted that 
during a flare-up, the veteran had a brief decrease in range 
of motion and function.  Additionally, the veteran's spine 
condition did not preclude usual occupation, but the veteran 
had difficulty with positions of the neck like driving long, 
or computer work, or overhead activities.  

A physical examination found normal range of motion:  Forward 
flexion 0 to 45 degrees; extension 0 to 45 degrees; left and 
right lateral flexion 0 to 45 degrees; and left and right 
lateral rotation 0 to 80 degrees.  The examiner noted that 
pain on motion occurred at the end of the right lateral 
flexion and rotation, and at the end of extension.  Further, 
there would be decrease in range of motion and spine function 
briefly during the flare-ups.  The examiner noted that the 
veteran had moderate tenderness on both trapezius, and mild 
kyphosis.  A neurological examination was normal.  

The examiner's impression regarding an x-ray of the c-spine 
was fusion of C4 and C5 vertebral bodies may have represented 
developmental block vertebra or a post-surgical change but no 
surgical suture or other surgical device visualized to 
suggest post-surgical fusion, and clinical correlation 
suggested.  The veteran was diagnosed as having spondylosis 
at C5-C6, C6-C7, and C7-T1.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, DC 5293 (2002).

Slight limitation of motion of the cervical segment of the 
spine warranted a 10 percent evaluation.  Moderate limitation 
of motion of the cervical segment of the spine warranted a 20 
percent evaluation.  A 30 percent evaluation required severe 
limitation of motion.  Id., Diagnostic Code 5290 (2002).

The regulations regarding diseases and injuries to the spine 
were revised (incorporating the September 2002 changes for 
rating disc disease) effective September 26, 2003.  Under 
these regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, under 38 C.F.R. § 4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine		100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the cervical spine 15 
degrees or less; or favorable ankylosis 
of the entire cervical spine			
					30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis					
	20


Analysis

In terms of the criteria in effect at the time the veteran 
filed his claim, VA examinations do not indicate that the 
veteran's cervical spine disability manifested as "severe 
limitation" of motion.  Notably, 38 C.F.R. § 4.71a, Plate V, 
illustrates that the normal range of motion for the cervical 
spine is 0 degrees to 45 degrees for flexion-extension, and 0 
to 45 degrees for lateral flexion, and 0 to 80 degrees for 
rotation.  At the July 2002 VA examination, the veteran had 
flexion-extension of 0 to 40 degrees, right lateral flexion 0 
to 35 degrees (only 10 degrees less than normal), left 
lateral flexion 0 to 30 degrees (only 15 degrees less than 
normal), and 0 to 60 degrees right rotation, and 0 to 50 left 
rotation.  Though the veteran had pain at the extremes of 
rotation and lateral flexion, the examiner noted that there 
was no additional limitation noted with repetition of 
movement during the examination due to pain, fatigue, 
incoordination, weakness, and lack of endurance.  

The December 2004 VA physical examination found that range of 
motion of the veteran's neck was normal:  Forward flexion 0 
to 45 degrees; extension 0 to 45 degrees; left and right 
lateral flexion 0 to 45 degrees; and left and right lateral 
rotation 0 to 80 degrees.  

The currently assigned 20 percent disability takes into 
account the examiner's note that the veteran's pain on motion 
occurred at the end of the right lateral flexion and 
rotation, and at the end of extension, including any 
decreased in range of motion and spine function briefly 
during the flare ups.  The evidence does not support a 
classification of "severe" limitation of motion.  

Moreover, the record lacks evidence that the veteran 
suffered, according to the rating criteria for intervertebral 
disc syndrome in effect at the time he filed his claim 
(Diagnostic Code 5293), from severe, recurring attacks, with 
intermittent relief due to that disease entity.  

In terms of the current criteria concerning limitation of 
motion of the cervical spine, the record contains no evidence 
of forward flexion of the cervical spine 15 degrees or less, 
or favorable ankylosis of the entire cervical spine, or 
unfavorable ankylosis of the entire cervical spine.  See 
38 C.F.R. § 4.71a; Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 
(27th ed. 1988) (ankylosis refers to immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure).  

Additionally, though the record contained some indication of 
disk disease (particularly in the July 2002 VA examination 
report), the most recent diagnosis of record does not refer 
to intervertebral disc syndrome-rather, the examiner 
rendered a diagnosis of spondylosis, and found a normal 
neurological system.  Under Diagnostic Code 5003, 
degenerative arthritis (hypertrophic or osteoarthritis), 
established by X-ray findings, is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved, which has already 
been considered above via Diagnostic Code 5290, and the 
General Rating Formula for Disease and Injuries of the 
Spine.  

Thus, the veteran is not entitled to rating in excess of 20 
percent at this time.  

Shoulders

The veteran's service medical records contain several 
references to shoulder problems:  First, an August 1975 
hospital note indicated that the veteran was diagnosed as 
having a contusion of the left shoulder.  A November 1980 
primary care clinic noted indicated that the veteran had been 
in an auto accident, and that he had bilateral shoulder pain.  
A physical assessment located tenderness over the left AC 
joint, and pain with abduction.  The right shoulder had full 
range of motion, and mild spasm.  In July 1982, a physical 
examination found a left trapezius spasm.  In November 1983, 
the veteran had tightness between the shoulder blades.  An 
October 1985 emergency room treatment note indicates that the 
veteran pulled muscles in his left neck and shoulder, and a 
physical examination found marked left trapezius spasms.  

In connection with October 2001 claims of service connection 
for left and right shoulder disabilities, the veteran 
submitted records from the Central Texas Health Care System.  
A June 1997 progress note referred to left shoulder 
degenerative arthritis involving the glenohumeral joint.  A 
physical therapy consultation referred to left shoulder 
weakness.  A Progress Note (that appears to be a part of the 
preceding records), referred to arthritis in both shoulders 
in 1996.  

At a December 2004 VA examination the veteran complained that 
his left shoulder ached and it was uncomfortable lifting 
heavy objects above his head; the pain was brief about 5 in 
intensity.  The veteran's right shoulder had the "same 
thing" as the left shoulder.  Neither shoulder locked, gave 
way, or swelled.  The veteran had decreased endurance to 
lifting and repetitive movements above his head.  The veteran 
did not take medication, the discomfort was brief, and he 
avoided as much as possible those activities.  There was some 
decrease in range of motion.  The examiner did not find any 
constitutional symptoms of inflammatory arthritis.  

A physical examination of the veteran's shoulders was normal.  
The examiner found pain in the veteran's trapezius muscles 
upon abduction of either shoulder, and stated that pain in 
that area was referred pain from c-spine.  Findings from x-
ray determined that the quality of the study was limited 
without more than one view of each shoulder, and there was no 
evidence of shoulder dislocation.  The primary diagnostic 
code was "minor abnormality."  

Applying the doctrine of the benefit of the doubt, the record 
indicates that the veteran has had chronic shoulder problems 
since service, including references to the trapezius spasm in 
service medical records.  Because the December 2004 VA 
examiner found objective manifestations of abduction pain, 
service connection for left and right shoulder disabilities 
is granted, including on a secondary basis in relation to the 
veteran's service-connected spine disability.  38 C.F.R. 
§ 3.303.  

Whether a separate compensable rating is warranted for the 
veteran's bilateral shoulder disability is not before the 
Board.  Indeed, the Board expresses no opinion as this point 
as to whether the shoulder disability is part of the rating 
already assigned for the cervical spine disability.  
Nonetheless, it is clear that the veteran's shoulder 
disability is related to the cervical spine disability and 
service connection should be formally granted for that 
disability.  


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the cervical spine is denied.  

Entitlement to service connection for a left shoulder 
disability is granted.  

Entitlement to service connection for a right shoulder 
disability is granted.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


